Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 2-8 and 10-22 are pending. Claims 2-8 and 10-22 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 02/10/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(a) and 112(b) rejections of claim 18 in the final mailed 12/08/2020 are withdrawn. The amendment of claim 18 has overcome the rejections.  
The 102(a)(1) rejection of claim 21 anticipated by ’875 (WO2015/024875, Published 02-2015, as cited in the IDS filed 05/17/2019) in the final mailed 12/08/2020 is withdrawn. The amendment of claim 21 has overcome the rejection.

Allowable Subject Matter
Claims 2-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is ’875 (WO2015/024875, Published 02-2015, as cited in the IDS filed 05/17/2019 and cited as D2 in the Written Opinion for PCT/EP2016/064186).
2) and methanol at 160°C for 16hrs (instant claims 13-15). With regards to the composition, the instant specification recites (p. 4, lines 25-26) “examples of the use of various saccharide compositions can be found in Table 6”. Table 6 includes Sucrose. The disclosed sucrose by 875 (Example 1, p.18, 14) reads on the instant saccharide composition. Additionally, step b. in the instant specification utilizes sugar at a purity of >99%. 875 (Example 1, p. 21 Method A and Catalyst A) teaches sucrose >99%. Therefore the disclosed sucrose by 875 (Example 1, p. 21 Method A and Catalyst A) reads on the instant saccharide composition.
However, 875 does not teach a continuous process wherein the yield of methyl lactate is below 30%. The disclosure of 875 is directed to the production of methyl lactate (p. 14) (as argued by the applicant, remarks filed 10/06/2020 page 13). Therefore, it would not have been obvious for the ordinary artisan to modify the batch process of Example 1 in reference 875 to arrive at a continuous process of an inferior yield of methyl lactate. There being no motivation to do so. 
Additionally, the ordinary artisan would not have modified the batch process of Example 1 in reference 875 with a continuous process with the expectation of a 15% yield of the instant compound of formula (I) resulting from the alkali metal content being below 0.13mM. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628